*9Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Bryan S. Ross, as Chapter 7 Trustee for the estate of Total Realty Management, LLC, appeals the district court’s order dismissing his complaint alleging claims for negligence/malpractice against the debtor’s former attorney. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Ross v. Gasparovic (In re Total Realty Mgt.), No. 1:1 1-cv-00997-GBL-JFA (E.D.Va. filed Dec. 2, 2011; entered Dec. 5, 2011). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.